Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 87 and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 87 and 88 each include that the controllable manipulator comprises a joint and the drive system. Claims 87 and 88 depend from claims 55 and 68, respectively. Claims 55 and 68 recite a controllable manipulator and a drive system coupled to the controllable manipulator. It is unclear how the controllable manipulator can be both coupled to the drive system and comprise 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 77, 79, and 81-83 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sandhu (US 2012/0158011). Sandhu discloses a method of operating a controllable manipulator (300/400), the method comprising receiving information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided; see entire document, esp. abstract, [0054], [0066]). The remaining limitations of claim 77 are contingent limitations. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent are not met. See MPEP 2111.04 II. When a medical tool (catheter 406; fig. 3a) is supported by the controllable manipulator of Sandhu, Sandhu discloses causing the  by Sandhu.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57, 62-63, 68-69, 71-72, 77, 79, 81-83 and 85-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 2002/0198554; “Whitman”) in view of Sandhu et al. (US 2012/0158011; “Sandhu”) and Rogers et al. (US 2011/0071473). Regarding claims 55 and 68, Whitman discloses a medical puncture system, also considered a puncture device insertion system, comprising a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) to support (via attachment at 16) a puncture device (e.g., 306; figs. 5a-5h; or trocar 1000), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted through the puncture into the cavity, wherein the controllable manipulator comprises a sensor (e.g., torque sensor 336, which may be in electromechanical driver device 1 as per [0046] and considered part of the controllable manipulator) configured to generate a signal indicative of motion of the puncture device through the tissue into the cavity ([0050],[0086]), a drive system (a motor system within .
Whitman does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Whitman in view of the teachings of Sandhu such that the controller is configured to receive information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Whitman in view of Sandhu discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the puncture into the cavity. Whitman does however discloses that it is known to insert a medical device through the puncture device and into the cavity of the patient. 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of a medical tool in the cavity (e.g., control the position of the end effector in the cavity) in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claim 57, the signal is indicative of the puncture device (306) being in the cavity ([0046]-[0053] of Whitman). 
Regarding claim 56, the signal is indicative of motion from a first layer of tissue to a second layer of tissue any time the device is moved from a first layer of tissue that has a higher resistance than the second layer of tissue (i.e., torque sensor will sense drop in torque required to advance needle). 
Regarding claim 62, Whitman discloses that the sensor may comprise an optical sensor (600; [0057]) configured to emit light (via 608) and detect (via 612) a reflection of the light to generate the signal. 
Regarding claim 63, the sensor comprises a force (i.e., torque) sensor (336 of Whitman) configured to generate the signal in response to a force on the puncture device. That is to say, the amount of torque required to move the puncture device through the tissue is indicative of the force on the puncture device. 
Regarding claim 69, the controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal (see [0053] and [0086]).
Regarding claims 71 and 72, Whitman discloses that operating the drive system to inhibit the movement of the puncture device comprises inhibiting a range of motion of the puncture device, in particular translational motion of the puncture device to within a distance of an initial position of the puncture device (i.e., inhibit motion of puncture device (306) beyond the point where puncture device punctures abdominal wall; feedback from sensor halts penetration ([0046]-[0053]); maximum translational motion is kept within a distance corresponding to wall thickness since motion is stopped once puncture device punctures wall). 
Regarding claim 77, Whitman discloses a method of operating a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) supporting (via attachment at 16) a puncture device (306), the method comprising detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected motion, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by either detecting CO2 gas or detecting a drop in torque; [0050],[0086]). Whitman does not expressly disclose the step of receiving information indicative of a keepout volume and causing the manipulator, based 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Whitman in view of the teachings of Sandhu such that the controller receives information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and causes the manipulator, based on the information indicative of the keepout volume, to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures. 
As discussed above, Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that, when a medical tool is supported by the manipulator (204), the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of the medical tool in the cavity in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one 
Regarding claim 79, detecting motion of the puncture device comprises detecting a force on the puncture device (wherein detecting torque force via torque sensor 336 is indicative of force on puncture device). 
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Whitman comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity ([0046]-[0053]), inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement from initial position of puncture device against skin is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity). 
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Regarding claims 87 and 88, as best understood in view of the 35 USC 112b rejection above, the controllable manipulator of Whitman comprises a joint (e.g., 504/506; fig. 6a) that joins shaft (502), which may correspond to the puncture device, to its driving element as per [0056]. The signal of the torque sensor is indicative of a parameter associated with the joint, in .
Claim(s) 55, 57, 68-69, 71-72, 77, 81-83, and 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos et al. (US 2016/0008075; “Velhamos”) in view of Sandhu and Rogers. Regarding claims 55 and 68, Velhamos discloses a medical puncture system (figs. 9a,9b) comprising a controllable manipulator (916,918) to support a puncture device (920), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (926) to generate a signal indicative of motion of the puncture device through the tissue into the cavity, a drive system (motor 914) coupled to the controllable manipulator, and a controller (912) operably coupled to the sensor and the drive system, the controller configured to operate the drive system (914) based on the signal to cause the manipulator to guide creation of the puncture by the puncture device (fig. 1 and 9a,b; [0044]-[0047]). 
Velhamos does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214) also held and manipulated by the manipulator. Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control the end effector of the medical tool in the cavity (e.g., control the position of the end effector in the cavity) in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claim 57, the signal is indicative of the puncture device being in the cavity ([0047] of Velhamos).
Regarding claim 69, the controller (912) is configured to operate the drive system (914) based on the signal to cause the manipulator (916,918) to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal ([0047] of Velhamos). 
Regarding claims 71 and 72, the drive system is operated to inhibit a translational range of motion of the puncture device to within a distance of an initial position of the puncture device. In particular, when the puncture device is positioned against a tissue layer, the translational range of motion is limited to within a distance corresponding to the thickness of the tissue layer since penetration into the cavity causes motion to stop ([0047] of Velhamos).
Regarding claim 77, Velhamos discloses a method of operating a controllable manipulator (916,918) supporting a puncture device (920), the method comprising when the puncture device is supported by the controllable manipulator, detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected motion when the puncture device is supported by the manipulator, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by detecting change in flow rate of insufflation fluid; [0044]-[0047]). Velhamos does not expressly disclose the step of receiving information indicative of a keepout volume and causing the manipulator, based on information indicative of a keepout volume, to inhibit movement of the puncture device into the keepout volume. 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Velhamos in view of the teachings of Sandhu such that the controller receives information, via a proximity sensor placed on the instrument (puncture device 
As discussed above, Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that, when a medical tool is supported by the manipulator (204), the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of the medical tool in the cavity in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Velhamos comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity, inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement (from initial position of puncture device against skin) is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity).
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 55 above and further in view of Gattani et al. (US 2008/0097165; “Gattani”). Whitman in view of Sandhu discloses the invention substantially as stated above, including that the device may comprise a memory that includes calibration information ([0077]), and discloses an indicator system (8a,8b, display device; fig. 1; [0033]) which is understood by one of ordinary skill in the art to produce human-perceptible feedback (e.g., visual or audible) but does not expressly disclose an indicator system that is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal ([0089]-[0090]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and an image (e.g., CAT scan; fig. 5) of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal in combination with patient information in the form of a display as taught by Gattani in order to .
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 55 above and further in view of Gattani. Velhamos in view of Sandhu and Rogers discloses that an indicator system operable by the controller to produce human-perceptible feedback based on the signal, but does not disclose that an indicator system is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal (electromagnetic tracking system – [0012]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and a 3D volumetric scan of the patient.  It would have been .
Claim 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 55 above and further in view of Burnett et al. (US 2008/0249467; “Burnett”). Regarding claims 64 and 65, Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Whitman discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue. 
Burnett discloses another medical puncture system that, like the prior art of Whitman, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity (see abstract). According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 .  
Claims 56, 62-65 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claims 55 and 77 above and further in view of Burnett. Regarding claims 56, 62-65 and 79, Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Velhamos discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue, or that the signal is indicative of motion from a first layer of tissue to a second layer of tissue. 
Burnett discloses another medical puncture system that, like the prior art of Velhamos, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity. According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), an optical sensor configured to emit light and detect reflection of the light to generate the signal ([0042]), or a force sensor configured to generate the signal in response to a force on the .
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 68 above and further in view of Simon (US 2007/0249911). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information.
Simon discloses that it is well known to optimize a therapy by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]). It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Velhamos to adjust guidance provided for creating the puncture based on the patient .
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 68 above and further in view Simon (US 2007/0249911). Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information
Simon discloses that it is well known to optimize an automated therapy ([0119]) by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010]-[0011], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]), It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Whitman to adjust guidance provided for creating the puncture based on the patient information in view of Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 65, 66, 70, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claims 55, 68 and 77 above and further in view of Ting (US 2010/0274191). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above, including wherein the controller is configured to operate an insufflator to eject fluid through the puncture device ([0045]-[0047] of Velhamos), and the sensor is configured to generate a signal in response to the ejected fluid. Velhamos .
Ting teaches another medical puncture system that also includes a sensor for indicating when a puncture instrument has penetrated into a cavity (see abstract). Ting discloses various sensors, including a pressure sensor that detects fluid flow resistance ([0037]). When the end of the puncture member enters into the cavity, the fluid flow resistance at the end of the puncture member will decrease, allowing fluid to exit the piercing member more easily than when it is passing through other tissues. The decrease in resistance provides an indication to the operator that the first end of the puncturing device is in the cavity ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to use a pressure sensor that generates the signal indicative of motion into the cavity by detecting a decrease in fluid flow resistance as taught by Ting, in place of the flow sensor, for the predictable result of providing a known alternative sensor that sends a signal to the controller indicative of the puncture member entering into the body cavity.  Regarding claim 70, Velhamos in view of Ting discloses that operating the drive system to inhibit movement of the puncture device in response to the signal comprises inhibiting movement of the puncture device in response to determining that the signal indicates the pressure of the puncture device in the cavity caused by the ejected fluid (via an indication of flow resistance; [0037] of Ting). Regarding claim 80, as taught by Ting, the motion of the puncture device (through tissue and into the cavity) may be detected by detecting a pressure caused by the ejected fluid via a pressure sensor.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu, Rogers and Ting as applied to claim 66 above and further in view of Sekino et al. (US 5,328,458; “Sekino”). Velhamos in view of Sandhu, Rogers, and Ting discloses the invention substantially as stated above, including that the controller is configured to operate the .  
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 71 above and further in view of Takagi (US 2016/0008082). Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is .
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 71 above and further in view of Takagi (US 2016/0008082). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Velhamos such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanof et al. (US 2003/0097060) discloses a controllable manipulator (200) and drive system operable to control motion of a tool (needle 210) held by the manipulator; the manipulator may comprise a joint (230 and 240, which join end effector 226 of manipulator to rest of gripper 220 of manipulator; [0035]), the joint including a sensor (230) that generates a signal indicative of motion of the tool by providing a signal associated with the joint ([0035]-[0036], [0049], [0051]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 






KSH 12/3/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771